Citation Nr: 1704132	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1979 to September 1982 and August 1984 to March 1986.  He died in June 2010.  The appellant is the funeral director.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1. The Veteran died in June 2010. 

2. There was no next of kin or other person claiming the remains of the deceased Veteran and there were not sufficient resources available in the Veteran's estate to cover the burial and funeral expenses. 


CONCLUSION OF LAW

The criteria for entitlement to burial benefits for a veteran whose remains are unclaimed have been met.  38 U.S.C.A. §§ 2302-2308; 38 C.F.R. 3.1700-3.1703, 3.1708.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Such notice is not required in this case because the benefits sought are authorized in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the VCAA are relevant to a different Chapter of Title 38 and do not apply to benefits under Chapter 23).

Burial Benefits - Laws and Regulations

A burial allowance is payable under certain circumstances to cover some of a deceased veteran's burial, funeral, and transportation expenses.  See 38 U.S.C.A. 
§§ 2302, 2303, 2307; 38 C.F.R. § 3.1700.  When a deceased veteran's remains are unclaimed, VA will pay the maximum burial allowance specified in 38 U.S.C. § 2302 for the burial and funeral expenses, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  Burial allowances are payable under 38 C.F.R. § 3.1708 if there is no next of kin or other person claiming the remains of the deceased veteran and there are not sufficient resources in the veteran's estate to cover the burial and funeral expenses.  

In the case of a veteran whose remains are unclaimed, VA will pay the person or entity that provided burial services and transportation, subject to the limitations prescribed in 38 C.F.R. §§ 3.1708-3.1709.  38 C.F.R. § 3.1702(b)(2).  An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 C.F.R. § 3.1703.  

Burial Benefits - Analysis

In this case, the appellant seeks burial benefits in the amount of $300 for the expenses associated with the burial of and funeral for the Veteran following his death.  The appellant is the entity that provided such services, and seeks reimbursement from the VA.

After a review of the lay and medical evidence of record, the Board finds that the criteria of the payment of burial benefits under 38 C.F.R. § 3.1708 have been met.  The Veteran died in June 2010.  The appellant's claim for reimbursement of burial expenses was timely filed in September 2010.  The appellant submitted an itemized bill for the Veteran's funeral, indicating that $300 was still due. (Apparently, $600 was paid by Monroe County.  The total bill was $900.)  In a statement received by the VA in September 2010, the appellant stated that the Veteran's next of kin was contacted and there were no available funds in the estate to cover the funeral and burial costs and the family could not cover the costs.  In the October 2010 notice of disagreement, the appellant stated that the Veteran's next of kin did not desire to have the body and did not have the funds to pay for the funeral.  Based on this evidence, the Board finds that the Veteran's next of kin or other person did not claim the remains and there were not sufficient resources in the Veteran's estate to cover the burial expenses.  Therefore, entitlement to burial benefits is granted under 38 C.F.R. § 3.1708 (2016). 






ORDER

Entitlement to burial benefits is granted, subject to the statutes and regulations governing the payment of benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


